Title: From Thomas Jefferson to the Senate and the House of Representatives, 11 January 1802
From: Jefferson, Thomas
To: Senate,House of Representatives


          
            Gentlemen of the Senate, & ofthe House of representatives
          
          I now communicate to you, a memorial of the Commissioners for the City of Washington together with a letter of later date, which, with their memorial of Jan: 28: 1801. will possess the legislature fully of the state of the public interests, & of those of the city of Washington, confided to them. The monies now due, & soon to become due to the State of Maryland, on the loan guarantied by the U.S. call for an early attention. The lots in the city which are chargeable with the paiment of these monies, are deemed not only equal to the indemnification of the public, but to ensure a considerable surplus to the city, to be employed for it’s improvement, provided they are offered for sale only in sufficient numbers to meet the existing demand. but the act of 1796 requires that they shall be positively sold in such numbers as shall be necessary for the punctual paiment of the loans. 9000 D. of interest are lately become due; 3000 D. quarter-yearly will continue to become due; and 50,000 D. an additional loan, are reimburseable on the 1st. day of November next. these sums would require sales so far beyond the actual demand of the market, that it is apprehended that the whole property, may be thereby sacrificed, the public security destroyed, & the residuary interest of the city entirely lost. under these circumstances, I have thought it my duty, before I proceed to direct a rigorous execution of the law, to submit the subject to the consideration of the legislature. whether the public interest will be better secured in the end, & that of the city saved by offering sales commensurate only to the demand at market, & advancing from the treasury in the first instance what these may prove deficient, to be replaced by subsequent sales, rests for the determination of the legislature. if indulgence for the funds can be admitted, they will probably form a resource of great & permanent value; and their embarrasments have been produced only by overstrained exertions to provide accomodations for the government of the Union.
          Th: JeffersonJan. 11. 1802.
        